KELLER, J.,
DISSENTING:
The majority states that “the jurisdiction to deal with the matters covered by RCr 2.14(2) does not vest in any court until prosecution of the accused begins in the court system. Prosecution of the accused begins in the court system with the issuance of criminal process in the form of a criminal citation, arrest warrant, .criminal summons, or by the return of an indictment by a grand jury or by criminal information.” I disagree. Circuit courts have “original jurisdiction of all justiciable causes.” Ky. Const. § 112(5). A justicia-ble cause is “a ‘controversy in which a present and fixed claim of right is asserted against one who has an interest in contesting it.’” West v. Commonwealth, 887 S.W.2d at 341. Certainly, as the West Court noted, a justiciable cause exists when a person or' his family asserts a ‘claim of right’ ... against law enforcement agents who, no doubt, had ‘an interest in contesting it.’ ” Id. In this case, Terrell’s father asserted a right under RCr 2.14 and West, which the Commonwealth has contested. Therefore, a justiciable cause existed and the circuit court had jurisdiction to resolve it; thus negating the Commonwealth’s separation of powers argument.
Second, I believe that one of the primary functions of the courts is to ensure that individual rights are not violated. As Justice Douglas noted in his dissent in Crooker v. State of Cal, 357 U.S. 433, 445-46, 78 S.Ct. 1287, 2 L.Ed.2d 1448 (1958), abrogated by Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), and as set forth in the commentary to RCr 2.14:
If at any time, from the time of his arrest to final determination of his guilt or innocence, an accused really, needs •the help of an attorney, it is in the pretrial period.... Indeed, the pre-trial period is so full of hazards for the accused that, if unaided by competent legal advice, he may lose any legitimate defense he may have long before he is arraigned and put on trial.
If the court cannot intervene to protect a constitutional right at this most critical stage, then the right has no meaning. I recognize and agree with the majority’s statement that, generally speaking, the right to counsel is a personal right. However, by adopting RCr 2.14, we have extended the ability to exercise that right, at least initially, to someone acting on behalf of a person in custody.
As the majority notes, RCr 2.14 has been in effect for more than fifty years, and West was decided more than twenty years ago. If the right set forth in RCr 2.14 as interpreted by this Court in West is to have any meaning, it must be enforceable. The majority states that, if police violate a person’s right under RCr 2.14, the proper means of redress is through application of the exclusionary rule. Certainly, that is a method for redressing such a violation; however, the fact that there is a post-violation method of redress does not preclude the court from taking prophylactic action to prevent the violation. In fact, courts do this every day, and I believe that the method developed in West is a better means of enforcement than exclusion of evidence.
The majority states that RCr 2.14(2) does not create a “method for a trial court *505to ... appoint counsel 'for an individual. If a trial court cannot appoint an attorney under the auspices of RCr 2.14(2), then RCr 2.14(2) applies only to those who can afford private counsel. As this Court noted in West, the provisions of ICRS 31.150 “signal an unmistakable message that the intent of the legislature is to provide meaningful, rather than nominal, protection of the rights of the indigent.” 887 S.W.2d at 341. The majority’s interpretation of RCr 2.14(2) ignores that message and forecloses the indigent from exercising the right created in RCr 2.14(2).
Finally, I note, as does the majority, that there is very little of substance in the record before us. I recognize we should not support erroneous opinions out of a slavish adherence to the concept of stare decisis; however, I also believe that we should not overrule longstanding precedent with little to no idea of what occurred below. In particular, I do not bélieve we should overrule West when, as the majority notes, “the Commonwealth alleges no injury from the cessation of Terrell’s interrogation .... ”